Citation Nr: 1100510	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1967 until July 1970, 
including a tour of duty in the Republic of Vietnam from December 
1969 until July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2006, the Board requested a Veterans Health 
Administration (VHA) opinion in this case.  The VHA opinion was 
obtained in April 2006 and the file was subsequently returned to 
the Board.  Per the Veteran's request, the Board remanded the 
appeal in August 2006 for additional development, including 
having the agency of original jurisdiction review the April 2006 
opinion in the first instance.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

On his August 2003 Substantive Appeal (Form VA-9) the Veteran 
requested a hearing before a Member of the Board in connection 
with his claim.  In September 2005, the Veteran was notified that 
his hearing was scheduled for November 8, 2005.  The record 
reflects that in October 2005, the Veteran cancelled his hearing.  
There are no other hearing requests of record, so the Board deems 
his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) 
(2010).


FINDINGS OF FACT

1.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.

2.  Tinnitus was not caused or aggravated by any service-
connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2001, May 2003, May 2006, 
September 2006, December 2006, April 2007 and September 2007 that 
fully addressed all notice elements.  The January 2001 letter, 
sent prior to the initial adjudication of the claim, advised the 
Veteran of how to substantiate a claim for direct service 
connection and also advised that medical evidence must show a 
reasonable possibility that the new disability was caused by the 
service-connected condition.  This letter did not specifically 
identify any service-connected disability and as such provided 
general notification of how to substantiate a claim on a 
secondary basis.  The January 2001 letter also advised the 
Veteran of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  The September 2006 
letter included the criteria for determining an effective date 
and disability rating in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The timing deficiency of the September 
2006 letter was remedied by the fact that the Veteran's claims 
were readjudicated by the RO in January 2009, after proper VCAA 
notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

Although the Veteran was never specifically advised of how to 
substantiate a claim as secondary to the service-connected 
hearing loss and anxiety neurosis with headaches, as indicated 
above he was provided the general criteria to substantiate a 
claim on a secondary basis.  The record reflects the Veteran has 
consistently provided statements, private medical records and 
arguments in support of his claim and has therefore meaningfully 
participated in the development of his claim.  Additionally, he 
Veteran has had representation throughout the duration of the 
appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Therefore, the Board concludes 
that the duty to notify the Veteran has been met.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records, VA outpatient treatment records and private medical 
records.  The Veteran submitted private treatment records, copies 
of service treatment records and statements in support of his 
claim.  The Veteran was also afforded VA examinations in June 
2003 and September 2004.  These examinations were performed by 
medical professionals who reviewed the claims file and VA 
records, considered the Veteran's subjective history and 
completed audiological testing of the Veteran.  Additionally, a 
VHA opinion was obtained in April 2006.

In the April 2009 Informal Hearing Presentation, the Veteran's 
representative argued that the April 2006 VHA opinion is 
inadequate.  The Veteran's representative contends another VA 
examination is required to obtain an opinion as to the 
relationship between the tinnitus and the service-connected 
anxiety neurosis with headaches and hearing loss and specifically 
argues an examination by an otolaryngologist is necessary.

Concerning the April 2006 VHA opinion, the Board finds that the 
opinion is responsive to the March 2006 request and adequate for 
rating purposes.  Here, the Veteran's representative appears to 
generally suggest the VHA expert was not qualified, but fails to 
make any specific arguments concerning the lack of qualification.  
The representative argues another opinion by an otolaryngologist 
is necessary.  A review of the record reflects, however, that the 
April 2006 opinion was provided by a member of the otolaryngology 
section.  In the absence of specific allegations to the contrary, 
VA is entitled to presume the competence of a medical 
professional who conducts a VA examination.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting argument 
that VA should not be allowed to rely on a medical opinion that 
does not explicitly address the qualifications of the examiner).  
The VA physician demonstrated the review of the file by outlining 
the pertinent evidence, including lay complaints of tinnitus.  
The physician also provided an opinion as to the etiology of the 
condition and provided a rationale for those opinions.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed). 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Accordingly, the Board concludes the April 2006 VHA opinion is 
adequate.  

The Board considered whether another opinion was required to 
ascertain the relationship, if any, between the tinnitus and the 
service-connected hearing loss and anxiety neurosis with 
headaches.  In this regard, in determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim for 
benefits, the Board must consider:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the 
third element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide 
another medical examination.  As in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Veteran has been advised of the need 
to submit competent evidence suggestive of a linkage between his 
tinnitus and the service-connected disorders.  Although no 
opinion which specifically addressed the anxiety neurosis with 
headaches or hearing loss was obtained, the April 2006 VHA 
provided an etiology for the current tinnitus.  Furthermore, 
while the representative has generally argued "literature" 
indicates a relationship between the tinnitus and the service-
connected disabilities, that literature was not provided for the 
Board to review.  In short, the only suggestion of a connection 
between the tinnitus and the anxiety neurosis with headaches and 
hearing loss is statements of the representative.  This bare 
assertion is insufficient to meet even the low threshold of 
McLendon.  Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant under 
the VCAA, does not contain competent evidence to suggest that the 
disorders are related to the service connected anxiety neurosis 
with headaches and hearing loss and another examination is not 
warranted.  

Finally, the Board notes that the Veteran's representative only 
asserted the theory of entitlement secondary to the service-
connected hearing loss and anxiety neurosis with headaches 
disability in April 2009.  In other words, although the RO 
considered a theory of secondary service connection, the RO only 
addressed the issue of whether the tinnitus was secondary to the 
service-connected otitis media.  The Court has held that the 
Board's inquiry is not limited to the specific questions decided 
by the RO, but rather may include all issues reasonably raised by 
the record needed to render a decision on the matter.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In order to address a 
question not previously considered by the RO, however, the Board 
must secure a waiver or otherwise determine there is no prejudice 
to the claimaint by proceeding.  Id.  

In the present case, the RO granted service connection for the 
anxiety in an October 1996 rating decision and granted service 
connection for hearing loss in a July 2003 rating decision.  In 
other words, at the time of the initial claim, and throughout the 
entire appeal, the RO was aware of the other service-connected 
disabilities.  In fact, the hearing loss was combined with the 
service-connected otitis media. Accordingly, consideration of 
whether the tinnitus was related to the service-connected 
disability of hearing loss with left ear otitis media necessarily 
included the question of whether it was related to the hearing 
loss.  Similarly, the VA examiners and VHA physician were aware 
the Veteran was service-connected for these disabilities and 
indicated a complete review of the file was completed.  Further, 
as was described above, the Veteran was provided general notice 
of how to substantiate a claim, was afforded VA examinations and 
a VA opinion and has continually submitted statements and 
evidence in support of his claim.  

Furthermore, the Board notes that the Veteran's representative 
raised the argument which was not previously addressed by the RO 
and therefore, the Veteran is not prejudiced by the omission of 
such law from the statement of the case. VAOPGCPREC 6-92; 
VAOPGCPREC 16-92.  In this case, because the Veteran is 
represented and because the representative raised additional 
arguments to the Board, there is no procedural prejudice for the 
Board to consider the arguments in the first instance. See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby). 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for tinnitus.  The Veteran 
argues the tinnitus is a result of the exposure to noise during 
service.  Alternatively, the Veteran contends his tinnitus is a 
result of his service-connected otitis media.  As noted above, 
the Veteran's representative recently raised an argument that the 
tinnitus was secondary to the service-connected anxiety neurosis 
with headaches and hearing loss.  Having carefully considered the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) the existence of 
a current disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or aggravated 
during service. See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements. Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

A review of the record reflects the Veteran has complained and 
been treated for tinnitus.  Additionally, the April 2006 VHA 
expert opinion concluded with a diagnosis of tinnitus.  As such, 
the Veteran has a current disability.  The remaining question is 
whether there is evidence of an inservice occurrence of an injury 
or disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of tinnitus.  Service records demonstrate 
the Veteran was seen frequently for left ear pain, decreased 
hearing and fluid build-up and was diagnosed with otitis media.  
Significantly, none of the records discussing the left ear 
reflected complaints of tinnitus or ringing of the ear.  The July 
1970 examination conducted in connection with the Veteran's 
separation from service described the ears as abnormal but did 
not provide any explanation as to the abnormality.  

While there was no diagnosis of tinnitus during service, the 
Veteran consistently reported exposure to noise from gunfire and 
explosions during his combat service.  The Veteran is competent 
to describe noises he heard during service. Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, in the case of a Veteran who engaged in 
combat with the enemy in active service, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease. 38 U.S.C.A. § 1154(b).  So 
long as the evidence is consistent with the circumstances, 
conditions or hardships of such service, the fact that there is 
no official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall be 
resolved in favor of the Veteran. Id. 

In the present case, the Veteran's Form DD 214 from his period of 
service from October 1967 until July 1970 confirms he was awarded 
the Combat Infantryman Badge.  This decoration clearly reflects 
the Veteran served in combat.  Accordingly, the Veteran's 
testimony concerning his exposure to acoustic trauma while 
serving in Vietnam will be accepted as the inservice incurrence. 
38 U.S.C.A. § 1154(b).

The final element is competent evidence of a nexus between the 
current tinnitus and service.  The nexus may also be proven by 
continuity of symptomatology. 38 C.F.R. § 3.303.  By "competent 
medical evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions. 
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, as noted above, in certain cases, competent lay 
evidence may satisfy any of the required elements.  "Competent 
lay evidence" is defined as any evidence not requiring that the 
proponent have specialized education training or experience but 
is provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

In the present case, the Veteran was afforded a VA examination in 
July 1999.  At that time he described periodic pulsing tinnitus 
in both ears.  The Veteran related that his physician told him it 
was from blood flow to the ear.  No diagnosis or opinion as to 
the etiology of the tinnitus was rendered.  During another VA 
examination for ear diseases in July 1999 the Veteran described 
tinnitus "like a heart beat."  Again, no opinion as to the 
etiology of the tinnitus was provided.  

A January 2001 letter from a private physician reflected the 
Veteran was treated for hearing loss and tinnitus.  The physician 
stated that the hearing loss may be precipitated or aggravated by 
acoustic trauma; however, the physician failed to provide any 
opinion as to the etiology of the tinnitus.  

The Veteran was afforded a VA examination in June 2003.  During 
this examination the Veteran reported his service noise exposure 
from gunfire, explosions and firefights in Vietnam.  He described 
constant, pulsatile, rushing tinnitus of both ears for the past 
15 years.  The diagnosis was mild sensory hearing loss right ear 
and mild mixed hearing loss left ear.  The examiner indicated the 
tinnitus was not as least as likely as not related to the 
military noise exposure but did not provide any rationale for 
that opinion.  

The Veteran underwent a VA examination in September 2004.  During 
this examination the Veteran described left-ear tinnitus only.  
The diagnosis was normal sensorineural functioning bilaterally.  
The examiner specifically noted that as there was no objective 
right ear hearing loss and no complaint of subjective right ear 
tinnitus, he could have incurred neither during service.  The 
examiner also indicated the findings were consistent with the 
1998 audiogram demonstrating normal right ear hearing and the 
other audiograms likely were indications of poor response 
reliability.  The examiner stated that the fact that the Veteran 
had normal sensorineural functioning 34 years post service 
precluded him from ever credibly claiming hearing loss from 
military noise exposure.  

In March 2006, the Board sent the claims file for a VHA opinion 
to determine the etiology of the tinnitus.  After reviewing the 
file, the VHA physician provided a memorandum opinion in April 
2006.  The physician was specifically asked to provide an opinion 
as to the relationship, if any, between the tinnitus and the 
acoustic trauma during service and the service-connected otitis 
media.  The physician explained that the Veteran most 
consistently complained of pulsatile tinnitus.  The physician 
reported that there was no evidence in the literature linking 
pulsatile tinnitus with acoustic trauma.  The physician further 
noted that pulsatile tinnitus was most often associated with 
vascular problems.  Therefore, it was less likely than not that 
acoustic trauma sustained on active duty caused or contributed to 
the tinnitus.  Similarly, the physician indicated that the 
recurrent serous otitis media was secondary to eustachian tube 
dysfunction and there was no evidence in the literature linking 
otitis medial or eustachian tube dysfunction to pulsatile 
tinnitus.  She reiterated that pulsatile tinnitus was most often 
associated with vascular problems.  Therefore, the VHA physician 
concluded that it was less likely than not that the otitis media 
caused or contributed to the tinnitus.  

In sum, the medical evidence weighs against the claim.  All nexus 
opinions of record conclude the current tinnitus is less likely 
than not related to noise exposure during service.  The Board 
finds the opinion of the VHA physician to be particularly 
probative as the examiner reviewed the claims file, including the 
Veteran's lay statements, and provided an opinion and rationale 
as to the etiology of the tinnitus.  Black v. Brown, 5 Vet. App. 
177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The VHA 
physician's conclusion that the tinnitus was pulsatile and 
vascular is further supported by other medical evidence of 
record.  Significantly, the treatment records from the Veteran's 
private treating physician consistently describe the tinnitus as 
pulsatile.  For example, in July 2000, the Veteran described 
whooshing sound at nights and was diagnosed with pulsatile 
tinnitus.  In August 2000, the Veteran complained of whooshing 
sounds with pulse and again was diagnosed with pulsatile 
tinnitus.  A January 2001 private treatment note reflects a 
diagnosis of "tinnitus, vascular."  See Dorland's Illustrated 
Medical Dictionary 1914 (30th ed. 2003)(defining pulsatile 
tinnitus as "vibratory tinnitus in which the sound is rhythmic 
and synchronous with the heartbeat" and describing vibratory 
tinnitus as "tinnitus caused by transmission to the cochlea of 
vibrations from adjacent tissues or organs, most often from blood 
in vascular malformations.").  

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  
Significantly, although the Veteran has never alleged he had 
tinnitus since service, prior records in connection with his 
claim for otitis media noted complaints of "ear trouble" since 
service.  To the extent to which this raises a claim based upon 
continuity, any assertion of continuous symptoms since service is 
not credible.  Although the Veteran complained of his left ear 
ringing directly after service in 1970, there is a large gap in 
treatment with the next complaint of a left ear "gushing sound" 
during a June 1977 VA examination.  After that there were no 
complaints until a July 1996 VA record noted a complaint of the 
ears ringing.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Veteran's reported history contradicts a 
finding of continuity.  Specifically, during the June 2003 VA 
examination, the Veteran reported the onset of tinnitus was 15 
years prior to the date of the examination, or roughly around 
1988.  This would place the onset of the condition approximately 
18 years after his discharge from service.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony); 
see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  
Therefore, service connection on a direct basis is not warranted.

The Veteran, however, also contends his tinnitus is related to 
his service-connected otitis media, hearing loss and/or anxiety 
neurosis with headaches.  The law provides that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service connection on 
a secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 

In this regard, the record clearly reflects both a current 
diagnosis of tinnitus and service-connected disabilities of 
bilateral hearing loss with a history of otitis media of the left 
ear and anxiety neurosis with headaches.  The remaining question 
is whether there is evidence of a link between the tinnitus and 
either the hearing loss with otitis media or anxiety neurosis 
with headaches.  None of the medical evidence of record includes 
such a nexus.  In fact, as noted above, the VHA physician 
specifically indicated the tinnitus was not related to the 
service-connected otitis media and further noted medical 
literature failed to link otitis media to pulsatile tinnitus.  

Although no examination was provided concerning the secondary 
claims of hearing loss or anxiety neurosis with headaches, the 
VHA examiner clearly indicated the etiology of the tinnitus was 
pulsatile and therefore vascular in nature.  There is no 
indication that the hearing loss or anxiety neurosis with 
headaches are vascular disabilities.  

While the Veteran's representative suggested medical literature 
provided a link between tinnitus and the hearing loss and stress, 
the Veteran's representative failed to provide the names of the 
articles or include the medical literature for the Board to 
review.  The Court has held that generic medical literature which 
does not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  The Veteran's representative has 
not argued the literature considered the Veteran's specific case.  
As the Veteran's representative did not provide the articles, the 
Board cannot determine whether "standing alone, [the literature] 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  The Board considered whether a remand to 
obtain this literature was necessary.  However, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the claimant only in a passive role. Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 
(1992).  

In sum, the only evidence linking the tinnitus to a service-
connected disability is the Veteran's statement.  To the extent 
to which the Veteran attempts to link the tinnitus to the hearing 
loss with history of otitis media and the anxiety neurosis with 
headaches, he is not competent to provide such an opinion in this 
case.  The Board notes that the Veteran is competent to provide 
evidence as to his symptoms and thus would be competent to 
discuss the presence of the ringing in his ears.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, in this matter, the 
Veteran is not merely providing evidence of symptoms, but rather 
is attempting to link the diagnosed tinnitus with other diagnosed 
disabilities.  In this regard, the Veteran has not provided 
evidence of medical training reflecting the competence to provide 
an opinion as to the cause of the tinnitus.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge).  In the present case, the 
Veteran would need to explain why the condition was not vascular 
in nature, an opinion which requires more than simple observation 
by the senses in order to be made.  Accordingly, as the Veteran 
is not competent to state such an opinion, his assertions as to 
the cause in this case are afforded no probative weight.  

The Board does not doubt the Veteran is sincere in his belief 
that his tinnitus is related to the noise in service, the hearing 
loss with history of otitis media and anxiety neurosis with 
headaches.  While the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which service 
connection may be granted.  

The Board has also considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is against 
the claim, the evidence is not in equipoise, and there is no 
basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for tinnitus is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


